Citation Nr: 0803770	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2005 the veteran raised the issue of entitlement 
to service connection for tinnitus.  This claim is referred 
to the originating agency for appropriate action.

In December 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDING OF FACT

Hearing loss disability was not present within one year after 
the veteran's discharge from service, and is not 
etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss disability.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession, by 
letter mailed in October 2005, prior to its initial 
adjudication of the claim.  Although the veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claim until May 2006, after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
hearing loss disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

The Board acknowledges that the veteran indicated in an 
October 2007 statement and again during his hearing in 
December 2007 that he is in receipt of Social Security 
Administration (SSA) disability benefits.  However, neither 
he nor his representative has alleged that the SSA disability 
determination or the records upon which that determination 
was based are relevant to the issue currently before the 
Board, nor has either requested that the Board obtain the SSA 
records in conjunction with the adjudication of this claim.  
The Board has no reason to believe that medical evidence 
linking the disability to the veteran's military service is 
in the possession of the SSA.  The Board, therefore, 
concludes that further delay of the appellate process for the 
purpose of obtaining records from the SSA is not warranted.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In his September 2005 claim, the veteran asserted that his 
hearing impairment is due to noise exposure while he was 
stationed onboard the USS Vancouver and performing his duties 
as a gun loader.  While standing in close proximity to a 3 
inch, 50 caliber gun, it exploded at the end of the barrel.  
The veteran reported at his December 2007 hearing, that after 
service he worked on a dairy farm and then became a welder.  
He noted that he was exposed to a considerable amount of 
noise while welding, but he was afforded hearing protection.  

Service medical records do not show any complaint of or 
treatment for hearing impairment, and they do not show a 
diagnosis of hearing loss.  

After service, the first indication from the veteran that he 
had hearing loss that was associated with his naval service 
came when he filed his claim in September 2005.  Shortly 
after filing his claim the veteran submitted a VA audiology 
consult note showing that he has bilateral hearing loss 
disability, as defined by 38 C.F.R. § 3.385.

In April 2007, the veteran was afforded a VA examination to 
determine if his bilateral hearing loss disability is 
etiologically related to his active service.  Following the 
examination and review of the claims folder, the examiner 
stated that there was no evidence of the veteran's hearing 
status at the time of his separation from service and that 
the veteran informed him during the examination that he first 
noticed hearing loss at the age of 30, which was nine years 
following the veteran's separation from service and also the 
same time he began hunting without hearing protection.  The 
examiner also pointed out other factors which could have 
contributed to the veteran's hearing loss such as, civilian 
noise exposure, aging and heredity.  He concluded that he was 
unable to provide an opinion concerning the etiology of the 
veteran's hearing loss disability without resorting to 
speculation.  

While the veteran clearly has a current hearing loss 
disability by VA standards, there is no competent evidence of 
such a disability until 2005, more than 30 years after 
service, or of a nexus between the disability and the 
veteran's active service.  Moreover, the April 2007 VA 
examiner concluded that any opinion linking the veteran's 
hearing loss disability to service would be speculative.  
Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board must conclude that a preponderance of 
the evidence weighs against this claim, and therefore, 
service connection for bilateral hearing loss disability is 
not in order.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


